PER CURIAM.
The appellant, O’Keefe Architects, Inc., appeals a non-final order compelling arbitration and staying the case in circuit court. We affirm in all respects. We write only to reiterate that an issue concerning whether a demand for arbitration is timely is a question of fact to be decided by arbitration, and not the trial court. See CED Constr., Inc. v. Kaiser-Taulbee Assoc., Inc., 816 So.2d 813 (Fla. 5th DCA 2002); Pembroke Indus. Park P’ship v. Jazayri Constr., Inc., 682 So.2d 226 (Fla. 3d DCA 1996). See also Alderman v. City of Jacksonville Fire & Rescue Div., 902 So.2d 885 (Fla. 1st DCA 2005). This concept encompasses the position that arbitration is unnecessary because of the expiration of the statute of limitations. See CED Constr. We do, however, certify conflict in this regard with Reuter Recycling of Florida, Inc. v. City of Dania Beach, 859 So.2d 1271 (Fla. 4th DCA 2003).
AFFIRMED.
PLEUS, C.J., ORFINGER and MONACO, JJ., concur.